         Case 1:18-cv-02109-RMC Document 26 Filed 10/22/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CHRISTIANA TAH, et al.,

               Plaintiffs,

v.                                             Case No. 1:18-cv-02109-RMC

GLOBAL WITNESS
PUBLISHING, INC., et al.,

               Defendants.


                       DEFENDANTS’ NOTICE OF CROSS-APPEAL

       Defendants Global Witness and Global Witness Publishing, Inc. (together, “Global

Witness”), by and through their undersigned counsel and pursuant to Fed. R. App. P. 4(a)(3),

give notice that they hereby cross-appeal to the U.S. Court of Appeals for the District of

Columbia Circuit from the Order of this Court entered on June 19, 2019, denying Global

Witness’s Special Motion to Dismiss Under the D.C. Anti-SLAPP Act (ECF No. 20).

     Dated: October 22, 2019               Respectfully submitted,

                                           BALLARD SPAHR LLP

                                           /s/ Chad R. Bowman
                                           Chad R. Bowman (D.C. Bar No. 484150)
                                           David A. Schulz (D.C. Bar No. 459197)
                                           Maxwell S. Mishkin (D.C. Bar No. 1031356)
                                           1909 K Street, NW, 12th Floor
                                           Washington, DC 20006
                                           Telephone: (202) 661-2200
                                           Fax: (202) 661-2299
                                           bowmanchad@ballardspahr.com
                                           schulzd@ballardspahr.com
                                           mishkinm@ballardspahr.com

                                           Counsel for Defendants Global Witness and
                                           Global Witness Publishing, Inc.
         Case 1:18-cv-02109-RMC Document 26 Filed 10/22/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that, on this date, I caused Defendants’ Notice of Cross-Appeal to be

filed and served electronically via the Court’s ECF System upon counsel of record.


       Dated: October 22, 2019               /s/ Chad R. Bowman
                                             Chad R. Bowman
